


Exhibit 10(e)(iv)
SOUTH JERSEY INDUSTRIES, INC.
 
SCHEDULE OF OFFICER AGREEMENTS
 
Pursuant to Rule 12b-31, the following sets forth the material details which
differ in the Officer Change in Control Agreements, the form of which is filed
herewith as Exhibit 10(e)(iii).


Name
Capacities in Which Served
Effective
 Date
 of
Agreement
Severance
Multiple of
Base Salary
and Average
Annual Bonus
Duration of Continued Medical
Insurance
 
 
 
 
 
Edward J. Graham
Chairman and Chief Executive Officer, South Jersey Industries, Inc.
1/1/13
3X
3 years
 
 
 
 
 
Michael J. Renna
Director, President and Chief Operating Officer, South Jersey Industries, Inc.
1/1/13
2X
2 years
 
 
 
 
 
Jeffrey E. DuBois
Senior Vice President, South Jersey Industries, Inc.
1/1/13
2X
2 years
 
 
 
 
 
Stephen H. Clark
Chief Financial Officer, South Jersey Industries, Inc.
1/1/13
2X
2 years
 
 
 
 
 
Gina M. Merritt-Epps
General Counsel and Corporate Secretary, South Jersey Industries, Inc.
1/1/13
2X
2 years





